PELHAM, J.
— The evidence to the effect that the defendant was seen to go into the express office, and that just after this a wagon drove up to the door of the express office and received four cases of whisky addressed to the defendant, was sufficient to submit to the jury the question of defendant’s connection with this shipment of whisky.
The defendant’s possession of large quantities of prohibited liquors was material under the alternative charge contained in the indictment that he “kept for sale”; and evidence of the. various shipments made to him at or about this time was relevant and properly admitted in evidence. — Hauser v. State, 6 Ala. App. 31, 60 South. 549; Freeny v. City of Jasper, Infra, 62 South. 385; Dunn v. State, Infra, 62 South. 996, and authorities cited in the last two cases.
The. court permitted the state to prove by one of its witnesses that he (the witness) “thought the defendant was driving around Eufaula for Mr. Harry Brannon.” The defendant made timely objection to the question calling for this testimony and moved to exclude the answer and reserved an exception to the adverse ruling of the court. This evidence of what the witness “thought” the defendant was doing at the time was entirely immaterial to the issues before the court, and incompetent evidence.
It is of such a nature that we are unable to say that it affirmatively appears that no harm resulted or could result to the accused therefrom. While it is the rule that the admission of irrelevant evidence will not work a reversal if it clearly appears that it had no influence on the case one way or the other, we are not prepared to say that the admission of this evidence (entirely irrelevant as well as incompetent) clearly had no influence on the case. It is not impossible that showing *417tbe defendant’s connection with the person Brannon prejudiced his case before the jury; we cannot conclude that it did not. The admission of irrelevant evidence is an error for which the judgment of conviction will be reversed, unless the court in reviewing the record is satisfied that no injury resulted therefrom to the defendant. Certainly it was not permissible to allow the witness to testify to his thoughts, a matter that could not be met by any evidence that-could be offered by the defendant.
Charge 5 does not state an intelligible proposition of law, in the light of the recitals in the bill of exceptions with reference to the erasures contained in the original charge, but aside from this, in any form the charge may be considered, it is abstract as applied to the evidence in this case and might well have been refused for that reason.
For the error pointed out, the judgment of conviction must be reversed.
Reversed and remanded.